        Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 1 of 11



                                                                                           6/14/21
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  Shukla,

                          Plaintiff,
                                                                                 19-cv-10578 (AJN)
                  –v–
                                                                                MEMORANDUM
  Deloitte Consulting LLP,                                                     OPINION & ORDER

                          Defendant.



ALISON J. NATHAN, District Judge:

         The Plaintiff filed a timely objection to Magistrate Judge Aaron’s discovery order. For

the reasons that follow, that objection is overruled.


   I.       BACKGROUND

         The Court assumes familiarity with the facts and procedural history of this case. The

Plaintiff, who is proceeding pro se, brings federal and state discrimination and retaliation claims

against the Defendant, his former employer. Dkt. No. 1. On March 24, 2021, the Court adopted

in full the Report & Recommendation from Magistrate Judge Aaron recommending that the

Court dismiss a number of claims in the Plaintiff’s Third Amended Complaint and deny him

leave to file a Fourth Amended Complaint. Dkt. No. 227. The Plaintiff has since appealed that

decision to the Second Circuit, and that appeal is still pending. Dkt. No. 241. The Defendant

filed an Answer to the Plaintiff’s Third Amended Complaint on April 7, 2021. Dkt. No. 240.

         On May 13, 2021, Judge Aaron held a conference with the parties to address certain

discovery disputes. Dkt. No. 251, 256. During that conference, Judge Aaron made various

rulings related to the parties’ discovery requests and subsequently memorialized those decisions



                                                  1
     Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 2 of 11




in an order. Dkt. No. 254, 256. Judge Aaron ordered that, inter alia, the Defendant was relieved

of any outstanding obligation to respond to any of the Plaintiff’s previous document requests,

and that the Plaintiff would be permitted to serve a final set of document requests on the

Defendant that would be limited to 20 requests (including sub-parts). Id. Judge Aaron also

ordered that the Plaintiff comply with certain outstanding discovery requests. Id. On May 27,

2021, the Plaintiff filed a Motion to Partially Vacate the Court’s Order Dated 5/13/21. Dkt. No.

252-253.

   II.      DISCUSSION

            A. The Plaintiff’s Objection to Judge Aaron’s 5/13/21 Discovery Order

         The Court construes the Plaintiff’s “Motion to Partially Vacate the Court’s Order Dated

5/13/21” as an objection to Judge Aaron’s discovery order pursuant to Fed. R. Civ. P. 72(a).

         Except for certain dispositive matters, the Court “may designate a magistrate judge to

hear and determine any pretrial matter pending before the court,” and will affirm the magistrate

judge’s orders on such matters unless “clearly erroneous or contrary to law.” 28 U.S.C. §

636(b)(1)(A). “Matters concerning discovery generally are considered ‘nondispositive’ of the

litigation.” Thomas E. Hoar, Inc. v. Sara Lee Corp., 900 F.2d 522, 525 (2d Cir. 1990).

Therefore, a court must “consider timely objections” to the magistrate judge’s discovery orders

and “modify or set aside any part of the order that is clearly erroneous or is contrary to law.”

Fed. R. Civ. P. 72(a).

         The Plaintiff’s objection to Judge Aaron’s discovery order was timely and therefore the

Court will review the portions objected to for clear error. The Plaintiff raises a number of

challenges in his objection, all of which fail.




                                                  2
     Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 3 of 11




        First, the Plaintiff’s objection largely consists of arguments against the Court’s dismissal

of various claims in the Plaintiff’s Third Amended Complaint and its denial of leave to file a

Fourth Amended Complaint. Those matters have already been decided in a previous decision of

the Court and were not the subject of Judge Aaron’s discovery order. Because the Court will

only consider objections to specific rulings made by Judge Aaron in the May 13, 2021 Order, the

Court will not address these arguments. Any objections based on these matters are overruled.

        Second, the Plaintiff challenges Judge Aaron’s ruling that the Plaintiff must produce to

the Defendant any documents, including emails, recordings, and other records, that substantiate

his claim that Ms. Rohde is a federal agent. Dkt. No. 182, 208, 254. The Plaintiff argues that he

only claims that Ms. Rohde is a federal agent in his proposed Fourth Amended Complaint. Thus,

because the Third Amended Complaint is the operative complaint in this action, the Plaintiff

contends that, unless the Second Circuit overturns the Court’s decision denying leave to file the

Fourth Amended Complaint, he should not have to produce any documents related to that claim.

        Judge Aaron did not clearly err in ordering the Plaintiff to turn over these documents, if

any exist. The Federal Rules of Civil Procedure provide that a party “may obtain discovery

regarding any nonprivileged matter that is relevant to any party’s claim or defense . . .” Fed. R.

Civ. P. 26(b)(1). The Supreme Court has instructed that this rule “encompass[es] any matter that

bears on, or that reasonably could lead to other matter that could bear on, any issue that is or may

be in the case,” and that “discovery is not limited to issues raised by the pleadings . . . [n]or is

discovery limited to the merits of a case[.]” Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340,

351 (1978). It is true that the Plaintiff does not claim in his Third Amended Complaint that Ms.

Rohde is a federal agent. But nonetheless, even after the Court denied him leave to file the

Fourth Amended Complaint, the Plaintiff has continued to assert that Ms. Rohde is a federal




                                                   3
     Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 4 of 11




agent in his many filings before the Court, including in this objection. Dkt. No. 230, 253. The

Plaintiff has even gone as far as to claim Ms. Rohde has somehow exerted control over the

Court’s decision-making in this case. Dkt. No. 253. Therefore, because the Plaintiff has

continued to interject this issue into the litigation and because he makes various other claims

about Ms. Rohde in his Third Amended Complaint, Judge Aaron’s determination that any

potential documents substantiating the Plaintiff’s assertion that she is a federal agent are relevant

to the claims and defenses in this case, and his decision to require the Plaintiff to produce them,

are not clearly erroneous or contrary to law.

       Third, the Plaintiff renews his argument that Judge Aaron is biased in favor of the

Defendant and has acted on that bias in ruling in its favor, including with respect to the instant

discovery order. The Plaintiff does not provide any evidence or other support for his claim of

bias against Judge Aaron other than the fact that Judge Aaron did not rule in his favor on certain

issues and that Judge Aaron has a “court clerk” who is “female” and for that reason alone was

motivated against the Plaintiff’s gender discrimination claims. These accusations are utterly

baseless and spurious.

       The Court has considered the Plaintiff’s remaining arguments and concludes that they are

without merit. Judge Aaron’s discovery rulings were not clearly erroneous or contrary to law.

           B. Warning Regarding the Plaintiff’s Filings

       Over the course of this litigation, the Plaintiff has filed motions, objections, and letters

with the Court that are excessive, unnecessary, or otherwise inappropriate.

       First, it is inappropriate for a litigant to respond to unfavorable Court rulings by making

duplicative or redundant filings before the Court. Courts will restrict access for a pro se litigant

who files “prolix and redundant pleadings” and “repeatedly demonstrate[s] [an] unwillingness to




                                                  4
     Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 5 of 11




accept unfavorable rulings on [their] claims[.]” Lipin v. Hunt, 573 F. Supp. 2d 836, 845

(S.D.N.Y. 2008). A litigant’s continued “refusal to accept judicial rulings or the rejection of his

claims” will not only “consume valuable judicial resources, but it also typically requires a

response and the concomitant consumption of resources by opposing counsel.” Fitzgerald v.

Field, No. 99 CIV. 3406 (RWS), 1999 WL 1021568, at *5 (S.D.N.Y. Nov. 9, 1999), aff'd, 216

F.3d 1072 (2d Cir. 2000).

       The Plaintiff has demonstrated an unwillingness to accept unfavorable rulings by the

Court and has continued to file duplicative or repetitive motions, objections, or letters

challenging those rulings. A few of the many examples in the record include:

           •   On September 30, 2020, the Plaintiff filed a “letter” requesting that Judge Aaron
               recuse himself, Dkt. No. 95, even though Judge Aaron had already denied the
               Plaintiff’s same request a month earlier, Dkt. Nos. 67-68. The Plaintiff again
               filed a motion for Judge Aaron to recuse himself on October 9, 2020, titled
               “Motion for Disqualification,” on the same grounds. Dkt. No. 111-112.

           •   On February 18, 2021, the Plaintiff filed a Motion for Reconsideration of an
               Order denying an earlier Motion for Reconsideration of a prior Order. See Dkt.
               No. 209.

           •   In the instant objection to Judge Aaron’s discovery order, the Plaintiff rehashes
               arguments against the Court’s previous dismissal of various claims in his Third
               Amended Complaint and denial of leave to file a Fourth Amended Complaint.
               Dkt. No. 253.


       Second, letters should be filed with the Court for scheduling and procedural purposes,

and it is inappropriate to use letters to make substantive arguments in support of the Plaintiff’s

legal claims. While letter-motions are appropriate, they may only be made for certain non-

dispositive matters, such as applications for extensions or adjournments or pre-motion

conferences, as described in S.D.N.Y. Local Rule 7.1(d).




                                                  5
     Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 6 of 11




       The Plaintiff has nonetheless used letters to make substantive legal arguments in support

of his legal claims, thereby subverting the Court’s page limit requirements for memoranda of

law. A few of the many examples in the record include:

           •   On October 10, 2020, the Plaintiff filed a letter in support of his motions for
               recusal of Judge Aaron and motion to vacate a previous order that simply restated
               his arguments in support of those motions. Dkt. No. 115.

           •   On October 13, 2020, the Plaintiff filed a letter to request that Judge Aaron
               reschedule a conference, which is an appropriate purpose for submitting a letter.
               Dkt. No. 118. However, in that letter, the Plaintiff also used multiple pages to
               make substantive arguments in support of his motion for leave to file a Fourth
               Amended Complaint and raise counter-arguments to the Defendant’s briefings. Id.

           •   On November 30 and December 1, 2020, the Plaintiff filed letters renewing his
               arguments in favor of claims that had been dismissed and in favor of his request
               for leave to file a Fourth Amended Complaint. Dkt. No. 155-156.

           •   On February 2, 2021, the Plaintiff filed a letter asserting new arguments regarding
               the timeliness of claims in his complaint. Dkt. No. 200.

           •   On March 16, 2021, the Plaintiff filed a letter asserting new arguments in favor of
               his Fourth Amended Complaint. Dkt. No. 221.

       Third, it is inappropriate to use letters to make accusations or assert factual allegations in

support of legal claims or other motions. The Plaintiff has nonetheless used letters to make a

host of accusations against the Defendant and other persons, reassert and add to the factual

allegations from his pleadings, and make accusations of bias against Judge Aaron and this Court.

A few of the many examples in the record include:

           •   On October 5, 2020, the Plaintiff filed a letter accusing Judge Aaron of
               impartiality and bias and accusing the Defendant of conduct that relates to his
               legal claims and other “malicious acts.” Dkt. No. 105.

           •   On November 20, 2020, the Plaintiff filed a letter making accusations against Ms.
               Rohde and other Deloitte employees related to his legal claims while challenging
               a discovery order. Dkt. No. 148.

           •   On November 30, 2020, the Plaintiff filed a lengthy letter making accusations
               against the Defendant related to his legal claims. Dkt. No. 155.


                                                 6
     Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 7 of 11




           •   On December 11, 2020, the Plaintiff filed a letter asserting factual allegations
               against the Defendant, most of which he had already made in his pleadings and/or
               his motion for a preliminary injunction. Dkt. No. 165.

           •   On February 8, 2021, the Plaintiff filed a letter making accusations against the
               Defendant related to his legal claims and his request for injunctive relief that the
               Court had already denied. Dkt. No. 204.

           •   On March 29, 2021, in a letter that purported to be addressing discovery issues,
               the Plaintiff made a number of lengthy accusations against Ms. Rohde that were
               unrelated to discovery. Dkt. No. 237.

           •   On April 12, 2021, the Plaintiff filed a letter reasserting allegations against the
               Defendant in support of his legal claims in his complaint and making accusations
               against Ms. Rohde. Dkt. No. 242.

           •   On June 3, 2021, the Plaintiff filed a letter accusing the Undersigned of bias. Dkt.
               No. 259.

           •   On June 7, 2021, the Plaintiff filed a letter making further accusations against the
               Defendant and its employees. Dkt. No. 263.


       Fourth, it is a violation of the Federal Rule of Civil Procedure Rule 11 to assert factual

claims that, on the Plaintiff’s “knowledge, information, and belief” do not have evidentiary

support or that will not “likely have evidentiary support after a reasonable opportunity for further

investigation or discovery.” Fed. R. Civ. P. 11(b)(3). The Plaintiff has nonetheless asserted

outlandish claims for which he has no evidentiary support or reasonable basis. For example:

           •   The Plaintiff asserted in a letter asserting that Ms. Rohde, an employee of the
               Defendant, was likely “posting messages on the docket on behalf of the Judge /
               clerk as a DOJ official, or collaborating with the Court to post messages.” Dkt.
               No. 156 at 2.


       In light of all of the foregoing, the Plaintiff must abide by the following rules going

forward:




                                                 7
Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 8 of 11




    1. The Plaintiff may only challenge the rulings in this Court through the following

       methods: (1) a motion for reconsideration or (2) an objection (for Judge Aaron’s

       orders) or (3) an appeal to the Second Circuit (for the Undersigned’s appealable

       orders). A motion for reconsideration is only appropriate if the Plaintiff believes

       that the Court has overlooked “an intervening change of controlling law,” that

       there is “the availability of new evidence,” or that there is otherwise a “need to

       correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of

       Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104 (2d Cir. 2013). It is not

       appropriate to file a motion for reconsideration solely because the Plaintiff

       believes that the Court was incorrect on the merits. See Analytical Surveys,

       Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012). If the Plaintiff

       disagrees with Judge Aaron or the Undersigned’s decision on the merits and has a

       legal basis for doing so, his only option is to file a timely objection of Judge

       Aaron’s decision that comports with the Court’s formatting rules or file a timely

       appeal of the Undersigned’s decision to the Second Circuit if it is an appealable

       order. Outside of the two aforementioned options, the Plaintiff may not

       continue to raise issues that have already been decided in subsequent

       motions, objections, or letters.


    2. Letters to the Court should be filed only for the purpose of addressing scheduling

       issues, making requests for extensions of time, making requests for leave to file

       excess pages, asking for clarification on the Court’s rules, and similar kinds of

       procedural matters. Letters should be brief and should not ordinarily exceed one




                                          8
     Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 9 of 11




              to five pages double spaced. Letter-motions may be filed, but only for the non-

              dispositive matters described in Local Rule 7.1(d).


           3. The Plaintiff is not permitted to use letters to make legal arguments in support of

              his claims. Legal arguments should be reserved for memoranda of law in support

              of motions and objections, or briefs in opposition or reply, and must comply with

              the formatting rules and page requirements of the Court.


           4. The Plaintiff is also not permitted to use letters as an opportunity to make factual

              allegations against the Defendant and other persons that are asserted in support of

              the Plaintiff’s legal claims in this case. Factual allegations should be reserved for

              the pleadings, motions for summary judgment, other briefings, and trial.


           5. The Plaintiff is not permitted to file letters making unsubstantiated allegations of

              bias or impropriety against Judge Aaron or the Undersigned. These allegations

              are properly reserved for briefings in support of any non-frivolous motion for

              recusal.



           6. In accordance with Federal Rules of Civil Procedure Rule 11, the Plaintiff must

              refrain from making factual assertions for which he has no evidentiary support or

              for which a reasonable person would not believe that there would be factual

              support after an investigation.



       In setting out these rules, the Court acknowledges that the Plaintiff is proceeding pro se

and does not have legal experience. The Court has and will continue to afford him the “special



                                                9
     Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 10 of 11




solicitude” given to pro se plaintiffs. See Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010).

However, “all litigants, including pro ses, have an obligation to comply with court orders.”

McDonald v. Head Criminal Court Supervisor Officer, 850 F.2d 121, 124 (2d Cir. 1988). And

while a pro se plaintiff may not be aware of rules and obligations in the first instance, if a pro se

plaintiff is clearly warned of those rules and obligations and still fails to follow them, “they, like

all litigants, must suffer the consequences of their actions.” Id. The Court is not required to

continually permit “frivolous or vexatious filings by pro se litigants,” Iwachiw v. New York State

Dep't of Motor Vehicles, 396 F.3d 525, 529 n.1 (2d Cir. 2005), and the Court’s “‘special

solicitude’ towards pro se litigants does not extend to the willful, obstinate refusal to play by the

basic rules of the system upon whose very power the plaintiff is calling to vindicate his rights.”

Lipin v. Hunt, 573 F. Supp. 2d 836, 845 (S.D.N.Y. 2008) (cleaned up).

       Therefore, if the Plaintiff does not abide by the above-described rules, then the Plaintiff

may be subject to sanctions, including but not limited to an injunction preventing the Plaintiff

from making any filings without leave of Court. See Iwachiw v. New York State Dep't of Motor

Vehicles, 396 F.3d 525, 528 (2d Cir. 2005). The Plaintiff is warned that a continued failure to

“comply with . . . order[s] of the court” could lead to the dismissal of his case. See Spencer v.

Doe, 139 F.3d 107, 112 (2d Cir. 1998) (citing Fed. R. Civ. P. 41(b)); Uppal v. W. Express, Inc.,

No. 15CV9976ATRWL, 2019 WL 2450794, at *7 (S.D.N.Y. Feb. 27, 2019), report and

recommendation adopted, No. 15CIV9976ATRWL, 2019 WL 1434234 (S.D.N.Y. Apr. 1, 2019)

(dismissing a pro se plaintiff’s claims under Fed. R. Civ. P. 41(b) for, among other things, failing

to abide by the Court’s orders to refrain from “making ‘spurious allegations about defense

counsel’ and making ‘frivolous requests without any basis in fact or supporting material.”).




                                                  10
    Case 1:19-cv-10578-AJN-SDA Document 267 Filed 06/14/21 Page 11 of 11




   III.      CONCLUSION

          For the reasons above, the Plaintiff’s objection is overruled. This resolves Dkt. No. 252.

The Court finds pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order would not be

taken in good faith and, therefore, in forma pauperis status is denied for the purpose of any

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


          SO ORDERED.
 Dated: June 14, 2021
        New York, New York                          ____________________________________
                                                              ALISON J. NATHAN
                                                            United States District Judge




                                                  11
